Exhibit 10.2

AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT

dated as of May 2, 2018

by and among

AERIE PHARMACEUTICALS, INC., a Delaware corporation,

as Borrower,

the other Grantors and Guarantors party hereto from time to time

and

Deerfield Private Design Fund III, L.P.,

as agent for itself and the Lenders

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED

GUARANTY AND SECURITY AGREEMENT

AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of May 2, 2019 by and among AERIE PHARMACEUTICALS, INC., a Delaware corporation
(“Borrower”), AERIE DISTRIBUTION, INC., a Delaware corporation (“Aerie
Distribution”), each other Person who becomes a party hereto pursuant to
Section 8.15 (together with Borrower and Aerie Distribution, the “Grantors” and
each, a “Grantor”), each other Person signatory hereto as a “Guarantor” (as
defined below) and Deerfield Private Design Fund III, L.P., as Agent.

RECITALS

A. Borrower, Aerie Distribution and Agent previously entered into a certain
Guaranty and Security Agreement dated as of July 23, 2018 (as amended, restated,
supplemented and otherwise modified from time to time prior to the effectiveness
of the Credit Agreement (defined below), the “Existing Guaranty and Security
Agreement”). Pursuant to the Existing Guaranty and Security Agreement, Borrower
and Aerie Distribution, among other things, previously (i) agreed to jointly and
severally guaranty the Guarantor Obligations (as defined therein) and
(ii) pledged and granted unto Agent, for the benefit of the Secured Parties,
security interests and liens in the collateral described therein, in order to
secure the Secured Obligations (as defined therein).

B. The Existing Guaranty and Security Agreement was entered into in connection
with the Prior Credit Agreement (as defined in the Credit Agreement). The Prior
Credit Agreement, among other things and in addition to the other Loan Documents
(as defined in the Prior Credit Agreement, such documents are referred to herein
as the “Existing Loan Documents”), prior to the time of the effectiveness of the
Credit Agreement, evidences and governs certain Loans and Obligations (as both
such terms are defined in the Prior Credit Agreement).

C. Borrower, Aerie Distribution, Agent and the Lenders have agreed to certain
amendments, restatements, amendments and restatements, supplements and other
modifications to the terms of the Existing Loan Documents, and in connection
therewith, such Persons have amended and restated the Prior Credit Agreement in
its entirety pursuant to the terms of the Credit Agreement.

D. Each Grantor will (a) derive substantial direct and indirect benefits from
(i) the making of the extensions of credit under the Credit Agreement, and
(ii) the amendments, restatements, amendments and restatements, supplements and
modifications to the Existing Loan Documents and (b) continue to derive
substantial direct and indirect benefits from any prior extensions of credit and
any outstanding Obligations (as defined in the Prior Credit Agreement) under the
Prior Credit Agreement (which continue as Obligations under the Credit Agreement
and the other Loan Documents).

E. As a further condition to Agent and the Lenders agreeing to the amendments,
restatements, amendments and restatements, supplements and modifications to the
Existing Loan Documents, and continuing to provide Subsequent Disbursement
Commitments and extend credit and other Obligations under the Existing Loan
Documents, as amended, amended and restated, supplemented and otherwise modified
pursuant to the Loan Documents, Agent and the Lenders are requiring that the
parties hereto enter into this Agreement, and thereby amend and restate the
Existing Guaranty and Security Agreement in its entirety as set forth herein.



--------------------------------------------------------------------------------

In consideration of the premises and to induce the Lenders and Agent to enter
into the Credit Agreement and the Loan Documents (including the amendments,
restatements, amendments and restatements, supplements and modifications to the
Existing Loan Documents) and to induce the Lenders to continue to provide
Subsequent Disbursement Commitments and make their respective Loans and other
extensions of credit to Borrower thereunder, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto do hereby amend and restate the Existing Guaranty and Security
Agreement in its entirety as set forth herein, and hereby covenant and agree as
follows:

SECTION 1 DEFINITIONS.

1.1 Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the UCC (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
“accounts”, “account debtor”, “as-extracted collateral”, “certificated
security”, “chattel paper”, “commercial tort claims”, “commodity contract”,
“documents”, “electronic chattel paper”, “equipment”, “farm products”,
“fixture”, “general intangibles”, “goods”, “health care insurance receivables”,
“instruments”, “inventory”, “leases”, “letter-of-credit rights”, “money”,
“payment intangibles”, “product”, “record”, “security”, “supporting
obligations”, and “tangible chattel paper”.

1.2 Whenever used in this Agreement, the Exhibits or the Schedules attached
hereto, the following terms have the following meanings:

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Borrower Obligations” means all Obligations of Borrower.

“Collateral” means all of Grantors’ assets, whether now owned or hereafter
created, acquired or arising, including without limitation, all of Grantors’
right, title and interest in and to the following:

(a) all goods, accounts (including health care insurance receivables),
equipment, inventory, contract rights or rights to payment of money, leases,
license agreements and other licenses, franchise agreements, general
intangibles, commercial tort claims (including any Identified Claims),
documents, instruments (including any promissory notes) (and any distribution of
property made on, in respect of or in exchange for such instruments from time to
time), chattel paper (whether tangible chattel paper or electronic), cash, cash
equivalents, Deposit Accounts, Intellectual Property, Securities Accounts,
fixtures, letter-of-credit rights (whether or not the letter of credit is
evidenced by a writing), securities, all other Pledged Collateral and Pledged
Investment Property (including any distribution of property made on, in respect
of or in exchange for such Pledged Collateral and/or Pledged Investment Property
from time to time) and all supporting obligations related to any of the
foregoing, and financial assets, wherever located;

(b) all books and records relating to any of the foregoing;

(c) all property of any Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash; and

(d) any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

 

2



--------------------------------------------------------------------------------

Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof. Notwithstanding the foregoing,
“Collateral” shall not include Excluded Property; provided, however, that if and
when any assets cease to be Excluded Property, the term “Collateral” immediately
and automatically shall include such assets and a Lien on and security interest
in such assets immediately and automatically shall be deemed granted therein
pursuant to Section 3.1 hereof.

“Credit Agreement” means the Amended and Restated Credit Agreement of even date
herewith by and among Borrower, the other Loan Parties party thereto from time
to time, Agent and the Lenders party thereto from time to time, as amended,
supplemented, restated or otherwise modified from time to time.

“Excluded Property” means, collectively, (a) any permit, license or agreement
entered into by any Grantor (i) to the extent that any such permit, license or
agreement or any Applicable Law prohibits the creation of a Lien thereon, but
only to the extent, and for as long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC or any other
Applicable Law, (ii) which would be abandoned, invalidated or unenforceable as a
result of the creation of a Lien thereon or (iii) to the extent that the
creation of a Lien thereon would result in right of termination in favor of any
party thereto (other than the Borrower or any of its Subsidiaries) or otherwise
require consent from any other party thereunder (other than the Borrower or any
of its Subsidiaries or Affiliates) pursuant to the terms of any such permit,
license or agreement (in each case of this clause (a), other than to the extent
that any such term would be rendered ineffective pursuant to the Sections 9-406,
9-407, 9-408 or 9-409 of the UCC or any other Applicable Law (including the
Bankruptcy Code) or principles of equity), (b) property owned by any Grantor
that is subject to a purchase money Lien or a capital lease permitted pursuant
to clauses (k) or (l) of the definition of “Permitted Liens” in the Credit
Agreement if the agreement pursuant to which such Lien is granted (or in the
document providing for such capital lease) prohibits or requires the consent of
any Person other than a Grantor and its Affiliates (which has not been obtained)
as a condition to the creation of any other Lien on such property (to the extent
of such prohibition or consent requirement, and so long as such prohibition or
consent requirement was not added to circumvent such property from being deemed
or included as Collateral hereunder or under any other Loan Documents), (c) any
“intent to use” trademark applications unless and until a statement of use or
amendment to allege use is filed and accepted by the U.S. Patent and Trademark
Office or any other filing is made or circumstances otherwise change so that the
interests of the applicable Grantor in such trademarks is no longer on an
“intent-to-use” basis, at which time such trademarks shall automatically be
subject to the security interest granted by such Grantor to Agent hereunder,
(d) any Excluded Accounts (and the cash therein that meet the requirements to be
included (and be part of) such Excluded Accounts), (e) 35% of the Stock of any
Excluded Domestic Subsidiary or Excluded Foreign Subsidiary, (f) any assets or
other property with respect to which the burden or cost of providing a pledge or
security (including any material adverse tax consequences) is materially
excessive in relation to the benefit afforded thereby to the Secured Parties (as
reasonably determined by Agent in consultation with Borrower), (g) [reserved],
(h) [reserved], (i) [reserved], (j) [reserved], and (k) any asset of any
Subsidiary acquired by the Borrower or any Subsidiary that, at the time of the
relevant acquisition, is encumbered by a Permitted Lien to secure Permitted
Indebtedness pursuant to clause (i) of the definition thereof to the extent (and
for so long as) the documentation governing the applicable Indebtedness
prohibits such asset from being pledged to secure the Obligations and the
relevant prohibition was not implemented in contemplation of the applicable
acquisition; provided, however, “Excluded Property” shall not include any
proceeds, products, substitutions or replacements of Excluded Property (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Property).

“Existing Collateral” has the meaning set forth in Section 8.24(b) hereof.

 

3



--------------------------------------------------------------------------------

“Fraudulent Transfer Laws” has the meaning set forth in Section 2.6 hereof.

“Grantor” has the meaning set forth in the preamble of this Agreement.

“Guarantor Obligations” means, collectively, with respect to each Guarantor, all
Obligations and other Liabilities of each Guarantor to Agent and the other
Secured Parties under the Loan Documents and all other Obligations.

“Guarantors” means Aerie Distribution, each Subsidiary of Borrower (other than
any Excluded Subsidiary), any other Person who becomes a party to this Agreement
pursuant to Section 8.15 and any other Person that is a “Guarantor” (as defined
in the Credit Agreement).

“Identified Claims” means the commercial tort claims described on Schedule 7, as
such schedule shall be supplemented from time to time in accordance with the
terms and conditions of this Agreement.

“Issuers” means the collective reference to each issuer of Pledged Collateral
and Pledged Investment Property.

“Paid in Full” or “Payment in Full” (or words of similar context, whether
lowercase or capitalized) means (a) all Secured Obligations have been repaid in
full in cash and have been fully performed, (b) all other Obligations (other
than contingent claims for indemnification to the extent no claim giving rise
thereto has been asserted) under the Credit Agreement and the other Loan
Documents have been completely discharged, and (c) all commitments of Lenders
(including Subsequent Disbursement Commitments), if any, to extend credit under
the Loan Documents have been terminated or have expired.

“Pledged Collateral” means, collectively, the Pledged Equity and the Pledged
Debt Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, including all Indebtedness described on
Schedule 1 and in any Perfection Certificate, issued by the obligors named
therein. Pledged Debt Instruments excludes any Excluded Property.

“Pledged Equity” means collectively, all Pledged Interests and Pledged Stock.

“Pledged Interests” shall mean, with respect to each limited liability company,
partnership or other organization listed on Schedule 1, the Stock in such
limited liability company, partnership or other organization owned by a Grantor
and listed on Schedule 1, and the certificates, if any, representing such
interests and any interest of such Grantor, as applicable, on the books and
records of such limited liability company, partnership or other organization or
on the books and records of any securities intermediary pertaining to such
interests and the Stock of any other Person whose Stock is at any time hereafter
issued or granted to, or held by any Grantor, and all dividends, distributions,
cash, warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such interests. Pledged Interests
excludes any Excluded Property.

“Pledged Investment Property” means the collective reference to (a) all
“investment property” as such term is defined in Section 9-102(a)(49) of the UCC
and (b) all “financial assets” as such term is defined in Section 8-102(a)(9) of
the UCC, other than any Pledged Equity or Pledged Debt Instruments. Pledged
Investment Property excludes any Excluded Property.

 

4



--------------------------------------------------------------------------------

“Pledged Stock” shall mean, with respect to each corporation listed on Schedule
1, the Stock of such corporation owned by a Grantor and listed on Schedule 1,
and the certificates, if any, representing such shares and any interest of such
Grantor, as applicable, in the entries on the books of the issuer of such shares
or on the books of any securities intermediary pertaining to such shares and the
Stock of any other Person whose Stock is at any time hereafter issued to or
granted to or held by any Grantor, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares. Pledged Stock excludes
any Excluded Property.

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the UCC and, in any event, shall include all dividends or other income from
the Pledged Investment Property, collections thereon or distributions or
payments with respect thereto.

“Public Equity Securities” means equity securities of a class which is
registered pursuant to Section 12 of the Securities Exchange Act of 1934, as
amended.

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an instrument or chattel
paper and whether or not it has been earned by performance (including any
accounts).

“Secured Obligations” means, collectively, the Borrower Obligations and
Guarantor Obligations.

SECTION 2 GUARANTY.

2.1 Guaranty.

(a) To induce Lenders to make the Loans and each other Secured Party to make
credit available to or for the benefit of one or more Grantors and for the
applicable Secured Parties to enter into the Loan Documents, each of the
Guarantors hereby, jointly and severally, absolutely, unconditionally and
irrevocably, as a primary obligor and not only a surety, guarantees to Agent and
the other Secured Parties and their respective successors and permitted assigns,
the prompt and complete payment and performance by Borrower, each Guarantor,
each Grantor and each other Loan Party, as applicable, of the Secured
Obligations when due (whether at the stated maturity or earlier, by reason of
acceleration, mandatory prepayment or otherwise).

(b) The guaranty contained in this Section 2 is a guaranty of payment and not of
collection and shall remain in full force and effect until all of the Secured
Obligations shall have been Paid in Full.

(c) No payment made by Borrower, any of the Guarantors, any other guarantor, any
other Grantor, any other Loan Party or any other Person, or received or
collected by Agent or the other Secured Parties from Borrower, any of the
Guarantors, any other guarantor, any other Grantor, any other Loan Party or any
other Person, as applicable, by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Secured Obligations shall be deemed to modify,
reduce, release or otherwise affect the Liability of any Guarantor hereunder
which Guarantor shall, notwithstanding any such payment (other than, subject to
Section 8.18, any payment in cash received or collected from such Guarantor in
respect of the Secured Obligations), remain liable for the Secured Obligations
until the Secured Obligations are Paid in Full.

 

5



--------------------------------------------------------------------------------

2.2 Postponement of Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
Agent or any other Secured Party, no Guarantor shall be entitled to enforce or
otherwise exercise any rights of subrogation with respect to any of the rights
of Agent or any other Secured Party against Borrower or any Guarantor, any other
Grantor or any other Loan Party or any collateral security or guaranty or right
of offset held by Agent or any other Secured Party for the payment of the
Secured Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from Borrower, any Guarantor, any other Grantor or
any other Loan Party in respect of payments made by such Guarantor hereunder,
until all of the Secured Obligations are Paid in Full. If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Secured Obligations shall not have been Paid in Full, such amount shall
be held by such Guarantor in trust for Agent and the other Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to Agent (for the benefit of the Secured
Parties) in the exact form received by such Guarantor (duly indorsed by such
Guarantor to Agent, if required by Agent or the Required Lenders), to be applied
against the Secured Obligations, whether matured or unmatured, in a manner
consistent with the provisions of the Credit Agreement.

2.3 Amendments, etc. With Respect to the Secured Obligations.

(a) Each Guarantor shall remain obligated hereunder, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, notwithstanding the fact that: (a) any demand for payment of any of
the Secured Obligations made by Agent or any other Secured Party may be
rescinded by Agent or such Secured Party and any of the Secured Obligations
continued, (b) the Secured Obligations, or the Liability of any other Person
upon or for any part thereof, or any collateral security or guaranty therefor or
right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by Agent or any other Secured Party, or (c) any of the
Credit Agreement or the other Loan Documents or any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as Agent or any other Secured Party may deem
advisable from time to time. Neither Agent nor any other Secured Party shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by them as security for the Secured Obligations or for the guaranty
contained in this Section 2 or any property subject thereto.

(b) Agent and each other Secured Party may, from time to time, in their
reasonable discretion and without notice to or demand upon the Guarantors (or
any of them), take any or all of the following actions, without discharging or
otherwise affecting the Obligations of any Guarantor hereunder and without
incurring any Liability hereunder: (a) receive, take and hold additional
Collateral to secure any of the Secured Obligations or any obligation hereunder,
(b) retain or obtain the primary or secondary obligation of any obligor or
obligors, in addition to the undersigned, with respect to any of the Secured
Obligations, (c) extend or renew any of the Secured Obligations for one or more
periods (whether or not longer than the original period), alter or exchange any
of the Secured Obligations or otherwise modify, amend, supplement or otherwise
change any Secured Obligation or any Loan Document (including accelerating or
otherwise changing the time of payment), or release or compromise any obligation
of any of the undersigned hereunder or any obligation of any nature of any other
obligor with respect to any of the Secured Obligations or otherwise in
connection with the Loan Documents, (d) release any guaranty or right of offset
or their security interest in, or surrender, release or permit any substitution
or exchange for, all or any part of any personal property securing any of the
Secured Obligations or any obligation hereunder, or extend or renew for one or
more periods (whether or not longer than the original period) or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such personal property, (e) resort to the undersigned (or any of
them) for payment of any of the Secured Obligations when due, whether or not
Agent or the other Secured Parties shall have resorted to any personal property
securing any of the Secured Obligations or any obligation hereunder or shall
have proceeded against any other of the undersigned or any other obligor
primarily or secondarily obligated

 

6



--------------------------------------------------------------------------------

with respect to any of the Secured Obligations, (f) apply to the Secured
Obligations any sums by whomever paid or however realized to any Secured
Obligation in such order as provided in the Loan Documents, (g) refund at any
time any payment received by any Secured Party in respect of any Secured
Obligation, (h) sell, exchange, enforce, waive, substitute, liquidate,
terminate, release, abandon, fail to perfect, subordinate, accept, substitute,
surrender, exchange, affect, impair or otherwise alter or release any Collateral
for any Secured Obligation or any other guaranty therefor in any manner,
(i) otherwise deal in any manner with Borrower, any other Guarantor, any other
Grantor or any other Loan Party, maker or endorser of any Secured Obligation or
any part thereof, and/or (j) settle, release, compromise, collect or otherwise
liquidate the Secured Obligations.

2.4 Waivers. To the extent permitted by Applicable Law, each Guarantor hereby
unconditionally and irrevocably waives any and all notice of the creation,
renewal, extension or accrual of any of the Secured Obligations and notice of or
proof of reliance by Agent or the other Secured Parties upon the guaranty
contained in this Section 2 or acceptance of the guaranty contained in this
Section 2. The Secured Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guaranty contained in this Section 2,
and all dealings between Borrower, any of the Guarantors, any of the other
Grantors and any of the other Loan Party on the one hand, and Agent and the
other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guaranty contained
in this Section 2. To the extent permitted by Applicable Law, each Guarantor
hereby unconditionally and irrevocably waives and agrees not to assert any
claim, defense, setoff or counterclaim based on (a) diligence, promptness,
presentment, protest, requirements for any demand for payment or performance and
protest and notice of protest, requirements for any notice of default, dishonor
or nonpayment and all other notices whatsoever to or upon Borrower, any of the
Guarantors, any of the other Grantors or any of the other Loan Parties with
respect to the Secured Obligations or any part thereof, (b) notice of the
existence or creation or non-payment of all or any of the Secured Obligations,
(c) all diligence in collection or protection of or realization upon any Secured
Obligations or any security for or guaranty of any Secured Obligations, (d) any
presentment, demand, protest or further notice or other requirements of any kind
with respect to any Secured Obligation (including any accrued but unpaid
interest thereon) becoming immediately due and payable, and (e) any defense
arising by reason of a disability or other defense of Borrower, any Guarantor,
any other Grantor or any other Loan Party. No obligation of any Guarantor
hereunder shall be discharged other than by the Secured Obligations being Paid
in Full. Each Guarantor further waives any right such Guarantor may have under
any Applicable Law to require any Secured Party to seek recourse first against
Borrower, any other Guarantor, any other Grantor, any other Loan Party or any
other Person, or to realize upon any Collateral for any of the Obligations, as a
condition precedent to enforcing such Guarantor’s Liability and obligations
under this Guaranty.

2.5 Payments. Each Guarantor hereby guaranties that payments hereunder will be
paid to Agent and the other Secured Parties without set-off or counterclaim in
Dollars in accordance with Section 2.4 of the Credit Agreement.

2.6 Limitation of Guaranty. Any term or provision of this Agreement or any other
Loan Document to the contrary notwithstanding, the maximum aggregate amount for
which any Guarantor shall be liable hereunder shall not exceed the maximum
amount for which such Guarantor can be liable without rendering this Agreement
or any other Loan Document, as it relates to such Guarantor, subject to
avoidance under Applicable Laws relating to fraudulent conveyance or fraudulent
transfer (including the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act and Section 548 of title 11 of the United States Code or
any applicable provisions of comparable Applicable Laws) (collectively,
“Fraudulent Transfer Laws”). Any analysis of the provisions of this Agreement
for purposes of Fraudulent Transfer Laws shall take into account the right of
contribution established in Section 2.7 and, for purposes of such analysis, give
effect to any discharge of intercompany debt as a result of any payment made
under this Agreement.

 

7



--------------------------------------------------------------------------------

2.7 Contribution. To the extent that any Guarantor shall be required hereunder
to pay any portion of any Secured Obligation exceeding the greater of (a) the
amount of the value actually received by such Guarantor and its Subsidiaries
from the Loans and other Obligations and (b) the amount such Guarantor would
otherwise have paid if such Guarantor had paid the aggregate amount of the
Secured Obligations (excluding the amount thereof repaid by the (i) Borrower and
(ii) any other Guarantor, any other Grantor and any other Loan Party, in each
case of this clause (ii) that is a direct or indirect parent entity of Borrower)
in the same proportion as such Guarantor’s net worth on the date enforcement is
sought hereunder bears to the aggregate net worth of all the Guarantors on such
date, then such Guarantor shall be reimbursed by such other Guarantors for the
amount of such excess, pro rata, based on the respective net worth of such other
Guarantors on such date.

2.8 Guaranty Absolute and Unconditional. Each Guarantor hereby waives and agrees
not to assert any defense, whether arising in connection with or in respect of
any of the following or otherwise, and hereby agrees that its obligations under
this Agreement are irrevocable, absolute and unconditional and shall not be
discharged as a result of or otherwise affected by any of the following (which
may not be pleaded and evidence of which may not be introduced in any proceeding
with respect to this Agreement) to the fullest extent not prohibited by
Applicable Law:

(a) the invalidity or unenforceability of any obligation of Borrower, any
Guarantor, any other Grantor or any other Loan Party under any Loan Document or
any other agreement or instrument relating thereto (including any amendment,
consent or waiver thereto), or any security for, or other guaranty of, any
Secured Obligation or any part thereof, or the lack of perfection or continuing
perfection or failure of priority of any security for the Secured Obligations or
any part thereof;

(b) the absence of (i) any attempt to collect any Secured Obligation or any part
thereof from Borrower, any Guarantor, any other Grantor or any other Loan Party
or other action to enforce the same or (ii) any action to enforce any Loan
Document or any Lien thereunder;

(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against Borrower, any Guarantor, any other
Grantor, any other Loan Party or any Loan Party’s Subsidiaries or any procedure,
agreement, order, stipulation, election, action or omission thereunder,
including any discharge or disallowance of, or bar or stay against collecting,
any Secured Obligation (or any interest thereon) in or as a result of any such
proceeding;

(e) any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default by any Secured Party to proceed separately against any
Collateral in accordance with such Secured Party’s rights under any Applicable
Law; or

(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of Borrower, any Guarantor,
any other Grantor, any other Loan Party or any Subsidiary of any Loan Party, in
each case other than the Secured Obligations being Paid in Full.

 

8



--------------------------------------------------------------------------------

2.9 Reliance. Each Guarantor hereby assumes responsibility for keeping itself
informed of the financial condition of Borrower, each Guarantor, each other
Grantor, each other Loan Party and any other guarantor, maker or endorser of any
Secured Obligation or any part thereof, and of all other circumstances bearing
upon the risk of nonpayment of any Secured Obligation or any part thereof that
diligent inquiry would reveal, and each Guarantor hereby agrees that no Secured
Party shall have any duty to advise any Guarantor of information known to it
regarding such condition or any such circumstances. In the event any Secured
Party, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any Guarantor, such Secured Party shall be under
no obligation to (a) undertake any investigation not a part of its regular
business routine, (b) disclose any information that such Secured Party, pursuant
to accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) make any future disclosures of such information or
any other information to any Guarantor.

SECTION 3 GRANT OF SECURITY INTEREST.

3.1 Grant. Each Grantor hereby unconditionally and irrevocably mortgages,
pledges, assigns, hypothecates and transfers to Agent, for the benefit of the
Secured Parties, and hereby grants to Agent, for the benefit of the Secured
Parties, a continuing Lien on and security interest in all of its Collateral, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations. Notwithstanding the foregoing, no Lien or security interest is
hereby granted on any Excluded Property. Each Grantor hereby represents and
warrants as of (i) the Agreement Date, (ii) each date a Loan or a Subsequent
Disbursement is made under the Credit Agreement or any other date that any
credit extension may be made by any Secured Party to any Loan Party under any
Loan Document, (iii) each date that this Agreement or the Credit Agreement is
amended, restated, consented to, waived or modified (to the extent set forth in
any such amendment, restatement, consent, waiver or modification in respect of
this Agreement or the Credit Agreement), (iv) each other date set forth in any
Loan Document and (v) solely with respect to any new Grantor that joins this
Agreement or the Credit Agreement after the Agreement Date, on the date such new
Grantor joins this Agreement, that the Excluded Property, when taken as a whole,
is not material to the business operations or financial condition of the
Grantors, taken as a whole.

SECTION 4 REPRESENTATIONS AND WARRANTIES.

To induce Agent and the other Secured Parties to enter into the Credit Agreement
and to induce Lenders to make extensions of credit to Borrower thereunder, each
Grantor jointly and severally hereby represents and warrants to Agent and the
other Secured Parties that the following are true, correct and complete, in each
case to the extent and in the manner set forth herein, on (i) the Agreement
Date, (ii) each date a Loan or Subsequent Disbursement is made under the Credit
Agreement, (iii) each date that this Agreement or the Credit Agreement is
amended, restated, consented to, waived or modified (to the extent set forth in
any such amendment, restatement, consent, waiver or modification in respect of
this Agreement or the Credit Agreement), (iv) each other date set forth in any
Loan Document and (v) solely with respect to any new Grantor that joins this
Agreement after the Agreement Date, on the date such new Grantor joins this
Agreement:

4.1 Title; No Other Liens. Except for the Lien granted to Agent pursuant to this
Agreement and other Permitted Liens, such Grantor owns, or has rights or the
power to transfer rights in, each item of the Collateral free and clear of any
and all Liens of others. Such Grantor (a) is the record and beneficial owner of
the Collateral pledged by it hereunder constituting instruments or certificates
and (b) has rights in or the power to transfer each other item of Collateral in
which a Lien is granted by it hereunder, free and clear of any other Lien (other
than Permitted Liens). No effective financing statement or other public notice
with respect to all or any part of the Collateral is on file or of record in any
public office, except filings evidencing Permitted Liens.

 

9



--------------------------------------------------------------------------------

4.2 Perfected Liens. The security interests granted in the Collateral pursuant
to this Agreement (a) will constitute valid and continuing perfected security
interests in all of the Grantors’ rights in the Collateral in favor of Agent
(for the benefit of the Secured Parties) as collateral security for the Secured
Obligations, enforceable in accordance with the terms hereof and in accordance
with the terms of the Credit Agreement, upon (i) in the case of all Collateral
in which a security interest may be perfected by filing a financing statement
under the UCC, completion of the filings and other actions specified on Schedule
2 (which filings and other documents referred to on Schedule 2 have been
delivered to Agent in completed form), (ii) with respect to any Deposit Account,
Securities Account or commodity accounts (other than any Excluded Accounts), the
execution of Control Agreements, (iii) in the case of all copyrights, trademarks
and patents for which UCC filings are insufficient, all appropriate filings
having been made with the applicable Intellectual Property registries, including
but not limited to the United States Copyright Office or the United States
Patent and Trademark Office, as applicable, (iv) in the case of letter-of-credit
rights that are not supporting obligations of Collateral, the execution of a
contractual obligation granting control to Agent over such letter-of-credit
rights, and (v) in the case of electronic chattel paper, the completion of all
steps necessary to grant control to Agent over such electronic chattel paper;
and (b) shall be prior to all other Liens on the Collateral except for Permitted
Liens having priority over Agent’s Lien by operation of law upon (i) in the case
of all Pledged Collateral and Pledged Investment Property, the delivery thereof
to Agent (for the benefit of the Secured Parties) of such Pledged Collateral and
Pledged Investment Property consisting of instruments and certificates, in each
case properly endorsed for transfer to Agent (for the benefit of the Secured
Parties) or in blank, (ii) in the case of all Pledged Investment Property not in
certificated form and deposit accounts, the execution of Control Agreements with
respect to such Pledged Investment Property and deposit accounts, and (iii) in
the case of all other instruments and tangible chattel paper that are not
Pledged Collateral or Pledged Investment Property, the delivery thereof to Agent
(for the benefit of the Secured Parties) of such instruments and tangible
chattel paper. Except as set forth in this Section 4.2 or as otherwise provided
in the Credit Agreement, all actions by each Grantor necessary or otherwise
requested by Agent to perfect the Liens granted hereunder on the Collateral have
been duly taken.

4.3 Grantor Information. On the Agreement Date, Schedule 3 sets forth (a) each
Grantor’s and each Guarantor’s jurisdiction of organization, (b) the location of
each Grantor’s and each Guarantor’s chief executive office, (c) each Grantor’s
and each Guarantor’s exact legal name as it appears on its organizational
documents and (d) each Grantor’s organizational identification number (to the
extent a Grantor or Guarantor is organized in a jurisdiction which assigns such
numbers) and federal employer identification number.

4.4 Collateral Locations. On the Agreement Date, Schedule 4 sets forth (a) each
place of business of each Grantor and each Guarantor (including its chief
executive office), (b) all locations where all inventory and equipment with a
book value in excess of $250,000 owned by each Grantor is kept (other than
inventory or equipment that is otherwise in transit or out for repair,
refurbishment or processing in the ordinary course of business or otherwise
disposed of in a transaction permitted by the Credit Agreement), (c) all
locations where each Grantor’s books and records concerning the Collateral are
kept and (d) whether each such Collateral location and place of business
(including each Grantor’s chief executive office) is owned or leased (and if
leased, specifies the complete name and notice address of each lessor) or
otherwise occupied (and if otherwise occupied, describes the nature of such
occupation). On the Agreement Date, no Collateral (other than inventory or
equipment that is otherwise in transit or out for repair, refurbishment or
processing in the ordinary course of business or otherwise disposed of in a
transaction permitted by the Credit Agreement) with a book value greater than
$250,000 is located outside the United States or in the possession of any
lessor, bailee, warehouseman or consignee, except as indicated on Schedule 4.

 

10



--------------------------------------------------------------------------------

4.5 Certain Property. None of the Collateral constitutes, or is the Proceeds of,
(a) farm products, (b) as-extracted collateral, (c) timber to be cut or
(d) vessels, aircraft or any other personal property subject to any certificate
of title or other registration statute of the United States, any State or other
jurisdiction, except for motor vehicles owned by the Grantors and used by
employees of the Grantors in the ordinary course of business.

4.6 Pledged Collateral and Pledged Investment Property.

(a) The Pledged Collateral pledged by each Grantor hereunder is listed on
Schedule 1 or the most recently delivered Perfection Certificate and, with
respect to the Pledged Equity, constitutes all the issued and outstanding equity
interests of each Issuer owned by such Grantor as set forth on Schedule 1 or the
most recently delivered Perfection Certificate.

(b) All of the Pledged Equity has been duly authorized and validly issued and,
in the case of shares of capital stock and membership interests, is fully paid
and nonassessable.

(c) Each of the Pledged Equity, Pledged Debt Instruments and Pledged Investment
Property constitutes the legal, valid and binding obligation of the obligor with
respect thereto, enforceable in accordance with its terms (except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity).

(d) Schedule 1A or the most recently delivered Perfection Certificate lists all
Pledged Investment Property owned by each Grantor with a value, in the aggregate
when taken together with all other Pledged Investment Property, greater than
$100,000. Each Grantor is the record and beneficial owner of, and has good and
valid title to, the Pledged Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
Permitted Liens.

(e) All Pledged Collateral (other than uncertificated Pledged Equity) and all
Pledged Investment Property consisting of instruments and certificates has been
delivered to Agent (for the benefit of the Secured Parties) in accordance with
Section 5.1 hereof to the extent required thereby.

(f) Upon the occurrence and during the continuance of an Event of Default, Agent
and the Required Lenders shall be entitled to exercise all of the rights of each
Grantor granting the security interest in any Pledged Equity, and a transferee
or assignee of such Pledged Equity shall become a holder of such Pledged Equity
to the same extent as such Grantor and be entitled to participate in the
management of the Issuer of such Pledged Equity and, upon the transfer of the
entire interest of such Grantor, such Grantor shall, by operation of law, cease
to be a holder of such Pledged Equity.

4.7 Receivables.

(a) No material amount payable to a Grantor under or in connection with any
account is evidenced by any instrument or chattel paper which, to the extent
required hereunder, has not been delivered to Agent (for the benefit of the
Secured Parties), properly endorsed for transfer.

(b) No obligor on any Receivable is a Governmental Authority.

 

11



--------------------------------------------------------------------------------

4.8 Intellectual Property. As of the Agreement Date Schedule 5 lists all
Intellectual Property that is registered or issued or is the subject of an
application to register or have issued and owned by each Grantor on the date
hereof, including for each of the foregoing items (a) the owner, (b) the title,
(c) the jurisdiction in which such item has been registered or otherwise arises
or in which an application for registration has been filed and (d) as
applicable, the registration or application number and registration or
application date.

4.9 Deposit Accounts and Other Accounts. Schedule 6 lists all banks, other
financial institutions, securities intermediaries and commodity intermediaries
at which any Grantor maintains Deposit Accounts, Securities Accounts and
commodity accounts as of the Agreement Date, and such Schedule 6 correctly
identifies the name, address and any other relevant contact information
reasonably requested by Agent with respect to each bank, financial institution,
securities intermediary and commodity intermediary, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

4.10 Credit Agreement. Each Grantor and each Guarantor makes each of the
representations and warranties made by Borrower in Section 3.1 of the Credit
Agreement to the extent applicable to it on the date such Grantor or Guarantor
becomes a party hereto (which representations and warranties shall be deemed to
be made and re-made (i) the Agreement Date, (ii) each date a Loan or a
Subsequent Disbursement is made under the Credit Agreement or any other date
that any credit extension may be made by any Secured Party to any Loan Party
under any Loan Document, (iii) each date that this Agreement or the Credit
Agreement is amended, restated, consented to, waived or modified (to the extent
set forth in any such amendment, restatement, consent, waiver or modification in
respect of this Agreement or the Credit Agreement), (iv) each other date set
forth in any Loan Document and (v) solely with respect to any new Grantor that
joins this Agreement or the Credit Agreement after the Agreement Date, on the
date such new Grantor joins this Agreement). Such representations and warranties
shall be incorporated herein by this reference as if fully set forth herein.

4.11 Commercial Tort Claims. The only commercial tort claims of any Grantor with
a value of equal to or greater than $100,000, individually or $400,000 in
aggregate existing on the Agreement Date are those listed on Schedule 7, which
sets forth such information separately for each Grantor.

4.12 Enforcement. No material permit, notice to or filing with any Governmental
Authority or any other Person or any material consent from any Person is
required for the exercise by Agent or any other Secured Party of its rights
(including voting rights) provided for in this Agreement or the enforcement of
remedies in respect of the Collateral pursuant to this Agreement, including the
transfer of any Collateral, except (i) as may be required in connection with the
disposition of any portion of the Pledged Collateral by laws affecting the
offering and sale of securities generally, (ii) permits or consents which have
been obtained and notices or filings which have been made, and (iii) any
requirements set forth in any assignment of claims act and laws.

SECTION 5 COVENANTS.

Each Grantor covenants to, and agrees with Agent and the other Secured Parties
that, from and after the date of this Agreement until the Secured Obligations
shall have been Paid in Full:

 

12



--------------------------------------------------------------------------------

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper.

(a) Such Grantor shall (i) deliver to Agent, in suitable form for transfer and
in form and substance reasonably satisfactory to Agent, (A) all certificated
Pledged Equity, (B) all Pledged Debt Instruments and (C) all certificates and
instruments evidencing Pledged Investment Property and (ii) to the extent
required by Section 5.1(l) of the Credit Agreement, maintain all other Pledged
Investment Property in an account that is subject to a Control Agreement.

(b) If any amount in excess of $250,000 in the aggregate payable under or in
connection with any Collateral owned by such Grantor shall be or become
evidenced by an instrument or tangible chattel paper other than such instrument
delivered in accordance with this Section 5.1 and in the possession of Agent,
such Grantor shall notify Agent, and upon the written request of Agent, mark all
such instruments and tangible chattel paper with the following legend: “This
writing and the obligations evidenced or secured hereby are subject to the
security interest of Deerfield Private Design Fund III, L.P., as Agent” and, at
the written request of Agent, shall promptly deliver such instrument or tangible
chattel paper to Agent (for the benefit of the Secured Parties), duly indorsed
in a manner reasonably satisfactory to Agent.

(c) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any Pledged Collateral or Pledged
Investment Property to any Person other than Agent.

(d) If such Grantor is or becomes the beneficiary of a letter of credit that is
(i) not a supporting obligation of any Collateral and (ii) in excess of $250,000
in the aggregate, such Grantor shall promptly, and in any event within fifteen
(15) days after becoming a beneficiary, notify Agent thereof and shall use
commercially reasonable efforts to enter into a contractual obligation with
Agent, the issuer of such letter of credit or any nominated person with respect
to the letter-of-credit rights under such letter of credit. Such contractual
obligation shall assign such letter-of-credit rights to Agent and such
assignment shall be sufficient to grant control for the purposes of
Section 9-107 of the UCC (or any similar section under any equivalent UCC). Such
contractual obligation shall also direct all payments thereunder to an account
subject to a Control Agreement. The provisions of the contractual obligation
shall be in form and substance reasonably satisfactory to Agent.

(e) If any amount in excess of $250,000 in the aggregate payable under or in
connection with any Collateral owned by such Grantor shall be or become
evidenced by electronic chattel paper, such Grantor shall take all commercially
reasonable steps necessary to grant Agent control of all such electronic chattel
paper for the purposes of Section 9-105 of the UCC (or any similar section under
any equivalent UCC) and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act.

(f) In the event that an Event of Default shall have occurred and be continuing,
upon the request of Agent, any instrument, certificated security or chattel
paper not theretofore delivered to Agent and at such time being held by such
Grantor shall be promptly (and, in any event, within five (5) Business Days)
delivered to Agent (for the benefit of the Secured Parties), duly indorsed in a
manner satisfactory to Agent, to be held as Collateral pursuant to this
Agreement and in the case of electronic chattel paper, such Grantor shall cause
Agent to have control thereof within the meaning set forth in Section 9-105 of
the UCC. In the event that an Event of Default shall have occurred and be
continuing, Agent shall have the right, at any time in its discretion and
without notice to any Grantor, to (i) transfer to or to register in its name or
in the name of its nominees any Pledged Collateral or any Pledged Investment
Property and (ii) exchange any certificate or instrument representing or
evidencing any Pledged Collateral or any Pledged Investment Property for
certificates or instruments of smaller or larger denominations.

 

13



--------------------------------------------------------------------------------

5.2 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interests created by this Agreement
as perfected security interests (to the extent such security interests can be
perfected by the filing of UCC financing statements (and, with respect to
commercial tort claims, to the extent any commercial tort claims are
sufficiently identified herein)) having at least the priority described in
Section 4.2 hereof, and shall take all actions to defend such security interests
against the claims and demands of all Persons whomsoever.

(b) Such Grantor will furnish to Agent from time to time statements and
schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as Agent may reasonably
request, all in reasonable detail in form and substance reasonably satisfactory
to Agent.

(c) At any time and from time to time, upon the written request of Agent, and at
the Grantors’ sole expense, such Grantor will, for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as Agent may
reasonably request, including (i) filing or authorizing the filing of any
financing or continuation statements under the UCC (or other similar laws) in
effect in any jurisdiction with respect to the security interests created
hereby; (ii) in the case of Pledged Collateral, Pledged Investment Property and
any other relevant Collateral, taking any such requested actions necessary to
enable Agent (on behalf of the Secured Parties) to obtain “control” (within the
meaning of the applicable UCC) with respect to such Pledged Collateral, Pledged
Investment Property and other Collateral to the extent required to be pledged
hereunder; (iii) if requested by Agent in respect of motor vehicles with a fair
market value in excess of $2,000,000 in the aggregate, delivering, to the extent
permitted by Applicable Law, any original motor vehicle certificates of title
received by such Grantor from the applicable secretary of state or other
Governmental Authority after information reflecting Agent’s security interest
has been recorded in such motor vehicles to the extent required to be pledged
thereunder; (iv) using commercially reasonable efforts (or, with respect to
where an Affiliate of a Grantor is the other party or a counterparty to any
transaction, all efforts) to secure all approvals necessary or appropriate for
the assignment to or the benefit of Agent of any contractual obligation held by
such Grantor (including with respect to Permitted Transactions) and to enforce
the security interests hereunder; (v) subject to Section 5.1(l) of the Credit
Agreement, executing and delivering any Control Agreements with respect to
Deposit Accounts, Securities Accounts and commodity accounts (other than
Excluded Accounts); and (vi) to ensure that a Lien and security interest is
granted on any of the Excluded Property set forth in clause (b) of the
definition of “Excluded Property”, use commercially reasonable efforts to obtain
any required consents from any Person.

(d) Such Grantor shall not use or permit any Collateral to be used unlawfully or
in violation of any provision of any Loan Document, any Applicable Law or any
policy of insurance covering the Collateral, if such unlawful use or violation
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

5.3 Changes in Locations, Name, etc. Such Grantor shall not, except upon 10
Business Days’ prior written notice to Agent (or such lesser notice as Agent may
agree to in writing in its sole discretion) and delivery to Agent of (a) all
additional financing statements and other documents reasonably requested by
Agent as to the validity, perfection and priority of the security interests
provided for herein and (b) if applicable, a written supplement to Schedule 4
showing any additional location at which inventory or equipment with a fair
market value in excess of $250,000 shall be kept (other than inventory or
equipment that is otherwise in transit or out for repair, refurbishment or
processing in the ordinary course of business or otherwise disposed of in a
transaction permitted by the Credit Agreement):

 

14



--------------------------------------------------------------------------------

(i) permit any of the inventory or equipment with a fair market value greater
than $250,000 in the aggregate to be kept at a location subject to the
possession or control of any warehouse, consignee, bailee, or any of the
Grantors’ agents or processors other than those listed on Schedule 4, other than
the inventory or equipment that is otherwise in transit or out for repair,
refurbishment or processing in the ordinary course of business or otherwise
disposed of in a transaction permitted by the Credit Agreement;

(ii) change its jurisdiction of organization or the location of its chief
executive office from that specified on Schedule 3 or in any subsequent notice
delivered pursuant to this Section 5.3; or

(iii) change its name, organizational identification number (if any), identity
or corporate structure.

5.4 Notices. Such Grantor will advise Agent in writing promptly, in reasonable
detail, of:

(a) any Lien (other than Permitted Liens) on any of the Collateral;

(b) the occurrence of any other event which would reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
Liens created hereby;

(c) its acquisition of any interest hereafter in Collateral of a type where a
security interest or Lien must be or may be registered, recorded or filed under,
or notice thereof given under, any federal statute or regulation to have a
perfected security interest in such Collateral.

5.5 Pledged Investment Property and Pledged Collateral.

(a) If such Grantor shall become entitled to receive or shall receive any
certificate, option or rights in respect of the Stock of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any of
the Pledged Equity, or otherwise in respect thereof, such Stock shall be Pledged
Equity (to the extent consistent with the percentage of such Grantor’s Stock in
such Issuer pledged hereunder, as set forth on Schedule 1 or the most recently
delivered Perfection Certificate) and such Grantor shall accept the same as the
agent of Agent, hold the same in trust for Agent (for the benefit of the Secured
Parties) and deliver the same forthwith to Agent (for the benefit of the Secured
Parties) in the exact form received, duly indorsed by such Grantor to Agent (for
the benefit of the Secured Parties), if required by Agent, together with an
undated instrument of transfer covering such certificate duly executed in blank
by such Grantor and with, if Agents so requests, signature guarantied, to be
held by Agent (for the benefit of the Secured Parties), subject to the terms
hereof, as additional Collateral for the Secured Obligations.

(b) Upon the occurrence and during the continuance of an Event of Default and
the request of Agent, (i) any sums paid upon or in respect of the Pledged
Collateral or Pledged Investment Property upon the liquidation or dissolution of
any Issuer shall be paid immediately over to Agent (for the benefit of the
Secured Parties) to be held by it hereunder as additional Collateral for the
Secured Obligations, and (ii) in case any distribution of capital shall be made
on or in respect of the Pledged Collateral, or any property shall be distributed
upon or with respect to the Pledged Collateral, pursuant to the recapitalization
or reclassification of the capital of any Issuer or pursuant to the
reorganization thereof, the property so distributed, shall be immediately
delivered to Agent (for the benefit of the Secured Parties) to be held by it
hereunder as additional Collateral for the Secured Obligations. Upon the
occurrence and during the continuance of an Event of Default, if any sums of
money or property so paid

 

15



--------------------------------------------------------------------------------

or distributed in respect of the Pledged Investment Property shall be received
by a Grantor, such Grantor shall, until such money or property is paid or
delivered to Agent and the other Secured Parties, hold such money or property in
trust for Agent (for the benefit of the Secured Parties), segregated from other
funds of such Grantor, as additional Collateral for the Secured Obligations.

(c) Without the prior written consent of Agent, each Grantor will not (i) vote
to enable, or take any other action, to permit any Issuer to issue any Stock of
any nature or to issue any other securities or interests convertible into or
granting the right to purchase or exchange for any Stock of any nature of any
Issuer, except, in each case, as permitted by the Credit Agreement, (ii) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Pledged Investment Property or Proceeds thereof (except pursuant
to a transaction permitted by the Credit Agreement), (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Pledged Investment Property or Proceeds thereof, or any
interest therein, except for Permitted Liens, or (iv) enter into any agreement
or undertaking restricting the right or ability of such Grantor or Agent to
sell, assign or transfer any of the Pledged Investment Property or Proceeds
thereof, except with respect to Permitted Liens and any such action which is not
prohibited by the Credit Agreement.

(d) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Equity issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify Agent promptly in writing of the
occurrence of any of the events described in Sections 5.5(a) and 5.5(b) hereof
with respect to the Pledged Equity issued by it and (iii) the terms of Sections
6.3(c) and 6.7 hereof shall apply to such Grantor with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 hereof regarding
the Pledged Equity issued by it.

5.6 Receivables. Other than in the ordinary course of business consistent with
its past practice or with respect to amounts which are not material to such
Grantor, such Grantor will not (a) grant any extension of the time of payment of
any Receivable, (b) compromise or settle any Receivable for less than the full
amount thereof, (c) release, wholly or partially, any Person liable for the
payment of any Receivable, (d) allow any credit or discount whatsoever on any
Receivable or (e) amend, supplement or modify any Receivable in any manner that
would reasonably be expected to materially adversely affect the value thereof.

5.7 Intellectual Property. Except as expressly permitted by the Credit
Agreement:

(a) Such Grantor (either itself or through licensees) will (i) continue to use
each trademark (owned by such Grantor), in order to maintain such trademark in
full force and effect free from any claim of abandonment for non-use,
(ii) maintain as in the past the quality of products and services offered under
such trademark, (iii) use such trademark with the appropriate notice of
registration and all other notices and legends required by Applicable Law, and
(iv) not (and not permit any licensee or sublicensee thereof to) do any act or
omit to do any act whereby such trademark (or any goodwill associated therewith)
may become destroyed, harmed, invalidated or impaired in any way.

(b) Each Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any patent owned by such Grantor may become
unenforceable, invalidated, forfeited, abandoned or dedicated to the public.

(c) Each Grantor (either itself or through licensees) (i) will employ each
copyright owned by such Grantor and (ii) will not (and will not permit any
licensee or sublicensee thereof to) do any act or omit to do any act whereby
such copyrights may become invalidated or otherwise impaired, and (iii) will not
(either itself or through licensees) do any act whereby any such copyrights may
fall into the public domain.    

 

16



--------------------------------------------------------------------------------

(d) Each Grantor (either itself or through licensees) will not (and will not
permit any licensee or sublicensee thereof to) do any act or omit to do any act
whereby any trade secret may become unenforceable under any Applicable Law,
except to the extent the failure to act could not reasonably be expected to
materially adversely affect the business of such Grantor.

(e) Such Grantor (either itself or through licensees) will not do any act that
uses or practices any Intellectual Property in a manner that would infringe,
misappropriate, dilute, violate or otherwise impair, violate or infringe the
intellectual property rights of any other Person (except that it will not be a
breach of this covenant if such Grantor infringes, violates or impairs any
patent rights of any other Person and such Grantor neither knowingly nor
intentionally infringed such rights, and such infringement, violation or
impairment does not have a material adverse effect on the business, financial
condition, operations or assets of the Grantors or of such Grantors’
Subsidiaries and does not materially adversely affect the ability of the
Grantors to perform their respective obligations under the Loan Documents.

(f) Such Grantor will notify Agent promptly if it knows, or has reason to know,
that any application or registration relating to any Intellectual Property has
been challenged or may become unenforceable, invalidated, forfeited, abandoned
or dedicated to the public, or of any determination or development (including
the institution of, or any such determination or development in, any proceeding
in the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country but excluding standard
communications in the ordinary course of prosecution that are not material or
adverse to the business of such Grantor or any other Grantor, such as office
actions and the like) regarding such Grantor’s ownership of, or the validity of,
any Intellectual Property or such Grantor’s right to register the same or to own
and maintain the same, in each case, except with respect to Intellectual
Property that such Grantor has no obligation to maintain, or may otherwise
abandon, under this Agreement or the Credit Agreement to the extent such
Intellectual Property is not material or such abandonment is not adverse to the
business of such Grantor or any other Grantor.

(g) Whenever a Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with (or acquire any Intellectual Property that has been
applied for registration with or is registered with) the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof, such
Grantor shall promptly, but in any event within fifteen Business Days thereof,
report such filing to Agent. Upon the request of Agent, within fifteen Business
Days, such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as Agent may request to evidence
Agent’s security interest in any Intellectual Property, including any copyright,
patent or trademark and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby.

(h) Such Grantor will take all actions that are necessary or reasonably
requested by Agent to maintain and pursue each application (and to obtain the
relevant registration or recordation) and to maintain each registration and
recordation of all Intellectual Property owned by it.

(i) In the event that any Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) promptly notify
Agent after it learns thereof.

 

17



--------------------------------------------------------------------------------

5.8 Deposit Accounts / Securities Accounts. Subject to Section 5.1(m) of the
Credit Agreement, such Grantor shall deposit all of its cash and Cash
Equivalents in Securities Accounts or Deposit Accounts that are subject to
Control Agreements. Such Grantor shall not have any commodity contract or
commodity account unless it is subject to a Control Agreement. On and after the
date hereof, no Grantor shall open any Deposit Account, Securities Account,
commodity or similar account unless such Grantor shall have given to Agent ten
(10) Business Days’ prior written notice (or such lesser notice as Agent may
agree to in its sole discretion) of its intention to open any such new account.
With respect to each such account, upon request of Agent, such Grantor shall,
and shall cause the depository institution or, securities or commodities
intermediary at which such account is to be opened, to enter into a Control
Agreement. The provisions of this Section 5.8(a) requiring Control Agreements
shall not apply to any Deposit Account, Securities Account or commodities
account of a Grantor that is an Excluded Account.

5.9 Other Matters.

(a) Each Grantor authorizes Agent and its Affiliates, directors, partners,
officers, employees, agents, counsel and advisors to, at any time and from time
to time, file or record financing statements, continuation statements,
amendments thereto, and other filing or recording documents or instruments with
respect to any Collateral in such forms and in such offices as Agent reasonably
determines appropriate to perfect, or continue or maintain perfection of, the
security interests of Agent under this Agreement, and such statements,
amendments, documents, and instruments may describe the Collateral covered
thereby as “all assets of the debtor” of each Grantor, or words of similar
effect and may contain any other information required pursuant to the UCC for
the sufficiency of filing office acceptance of any financing statement,
continuation statement or amendment, and each Grantor agrees to furnish any such
information to Agent promptly upon request. Any such financing statement,
continuation statement or amendment may be signed by Agent on behalf of any
Grantor and may be filed at any time in any jurisdiction. A copy of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
Such Grantor also hereby ratifies its authorization for Agent to have filed any
initial financing statement or amendment thereto under the UCC (or other similar
laws) in effect in any jurisdiction if filed prior to the date hereof. To the
extent permitted by law, each Grantor hereby (i) waives any right under the UCC
or any other Applicable Law to receive notice and/or copies of any filed or
recorded financing statements, amendments thereto, continuations thereof or
termination statements and (ii) releases and excuses each Secured Party from any
obligation under the UCC or any other Applicable Law to provide notice or a copy
of any such filed or recorded documents. As this Agreement constitutes an
amendment and restatement of the Existing Guaranty and Security Agreement, the
parties to this Agreement do hereby acknowledge and agree that those financing
statements currently on record naming the applicable Grantors as “Debtor” and
Agent as “Secured Party” shall continue in full force and effect (as amended, if
applicable) and shall continue to perfect the security interests and Liens
granted under the Existing Guaranty and Security Agreement and reaffirmed,
ratified and re-granted under this Agreement; provided that the foregoing shall
not in any way curtail or otherwise impair Agent’s ability to file additional
financing statements, continuation statements or amendments in connection
herewith.

(b) Each Grantor shall, at any time and from time and to time, take such steps
as Agent or the other Secured Parties may reasonably request for Agent to insure
the continued perfection, protection and priority of Agent’s security interest
in any of the Collateral and of the preservation of its rights therein.

(c) If any Grantor shall at any time, acquire (x) a commercial tort claim in
which the claimed amount or potential recovery exceeds $100,000 individually or
(y) commercial tort claims in which the claimed amounts or potential recovery
exceeds $400,000 in the aggregate, such Grantor shall promptly notify Agent
thereof in writing and supplement Schedule 7, therein providing a reasonable

 

18



--------------------------------------------------------------------------------

description and summary thereof, and upon delivery thereof to Agent, such
Grantor shall be deemed to thereby grant to Agent (and such Grantor hereby
grants to Agent) a Lien in and to such commercial tort claim and all proceeds
thereof, all upon the terms of and governed by this Agreement, and such Grantor
shall execute and deliver to Agent, in each case in form and substance
reasonably satisfactory to Agent, any document, and take all other action,
deemed by Agent to be reasonably necessary or appropriate for Agent to obtain,
for the benefit of the Secured Parties, a perfected, first priority security
interest in all such commercial tort claims. Any supplement to Schedule 7
delivered pursuant to this Section 5.9(c) shall, after the receipt thereof by
Agent, become part of Schedule 7 for all purposes hereunder other than in
respect of representations and warranties made prior to the date of such
receipt.

5.10 Credit Agreement. Each of the Grantors covenants that it will, and, if
necessary, will cause or enable Borrower and each of its Subsidiaries to, fully
comply with each of the covenants and other agreements set forth in the Credit
Agreement and the other Loan Documents.

5.11 Agent May Purchase Insurance. If a Grantor at any time or times hereafter
shall fail to obtain, maintain or provide to Agent evidence of any of the
policies of insurance or other items required under Section 5.1(f) of the Credit
Agreement or to pay any premium relating thereto, then Agent, without waiving or
releasing any obligation or default by such Grantor hereunder or thereunder, may
(but shall be under no obligation to) obtain and maintain such policies of
insurance and pay such premiums and take such other actions with respect thereto
as Agent deems advisable . Such insurance, if obtained by Agent, may, but need
not, protect such Grantor’s interests or pay any claim made by or against such
Grantor with respect to the Collateral. Such insurance may be more expensive
than the cost of insurance such Grantor may be able to obtain on its own and may
be cancelled only upon such Grantor providing evidence that it has obtained the
insurance as required above. All sums disbursed by Agent in connection with any
such actions shall constitute Secured Obligations payable upon demand.

SECTION 6 REMEDIAL PROVISIONS.

6.1 Certain Matters Relating to Receivables.

(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, Agent shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as Agent may reasonably require in connection with
such test verifications. At any time and from time to time after the occurrence
and during the continuance of an Event of Default, upon request of Agent and at
the expense of the relevant Grantor, such Grantor shall cause independent public
accountants or others satisfactory to Agent to furnish to Agent reports showing
reconciliations, agings and test verifications of, and trial balances for, the
Receivables.

(b) Until the occurrence or the continuance of an Event of Default, Agent and
the other Secured Parties hereby authorize each Grantor to collect such
Grantor’s Receivables. Agent may curtail, stop or terminate such authority at
any time after the occurrence and during the continuance of an Event of Default.
If requested by Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within two
(2) Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to Agent (for the benefit of the Secured Parties) and
upon notice to such Grantor, in a collateral account maintained under the sole
dominion and control of Agent, subject to withdrawal by Agent as provided in
Section 6.4 hereof, and (ii) until so turned over, shall be held by such Grantor
in trust for Agent (for the benefit of the Secured Parties), segregated from
other funds of such Grantor. Each such deposit of Proceeds of Receivables shall
be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

 

19



--------------------------------------------------------------------------------

(c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at the request of Agent, each Grantor shall
deliver to Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including
all original orders, invoices and shipping receipts and notify account debtors
that the accounts or general intangibles that are Collateral have been
collaterally assigned to Agent and that payments in respect thereof shall be
made directly to Agent.

(d) Each Grantor hereby irrevocably authorizes and empowers Agent, in Agent’s
sole discretion, at any time after the occurrence and during the continuance of
an Event of Default, without notice to such Grantor: (i) to limit or terminate
the ability of a Grantor to collect its Receivables or any thereof; (ii) to
assert, either directly or on behalf of such Grantor, any claim such Grantor may
from time to time have against account debtors and to otherwise enforce such
Grantor’s rights against such account debtors; and (iii) to receive and collect
any and all damages, awards and other monies resulting therefrom and to apply
the same to the Secured Obligations in such order as Agent may determine in its
discretion.

6.2 Communications with Obligors; Grantors Remain Liable.

(a) Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables or other account debtors to verify with them to
Agent’s satisfaction the existence, amount and terms of any Receivables or other
account or amounts due under any general intangible that is Collateral.

(b) Upon the request of Agent at any time after the occurrence and during the
continuance of an Event of Default, each Grantor shall notify obligors on the
Receivables that the Receivables have been assigned to Agent and that payments
in respect thereof shall be made directly to Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable in respect of each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. No Secured Party
shall have any obligation or Liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of any Loan Document or the
receipt by Agent or any other Secured Party of any payment relating thereto, nor
shall any Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

6.3 Pledged Investment Property and Pledged Collateral.

(a) Unless an Event of Default shall have occurred and be continuing, such
Grantor shall be permitted to receive all cash dividends and distributions paid
in respect of the Pledged Collateral and all payments made in respect of the
Pledged Investment Property, to the extent permitted in the Credit Agreement,
and to exercise all voting and other rights with respect to the Pledged
Collateral and Pledged Investment Property; provided, that no vote shall be cast
or other right exercised or action taken which could reasonably be expected to
materially impair the Collateral or which would be inconsistent with or result
in any violation of any provision of the Credit Agreement, this Agreement or any
other Loan Document.

 

20



--------------------------------------------------------------------------------

(b) If an Event of Default shall occur and be continuing, (i) Agent shall have
the right to receive any and all cash dividends and distributions, payments or
other Proceeds paid in respect of the Pledged Collateral and Pledged Investment
Property and make application thereof to the Secured Obligations in such order
as Agent may determine in its discretion, (ii) Agent shall have the right to
cause any or all of the Pledged Collateral and Pledged Investment Property to be
registered in the name of Agent or its nominee and (iii) Agent or its nominee
may exercise (x) all voting, consent, corporate and other rights pertaining to
such Pledged Collateral and Pledged Investment Property at any meeting of
shareholders, partners or members, as the case may be, of the relevant Issuer or
Issuers or otherwise (or by written consent), and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Collateral and Pledged Investment Property as
if it were the absolute owner thereof (including the right to exchange at its
discretion any and all of the Pledged Collateral and Pledged Investment Property
upon the merger, amalgamation, consolidation, reorganization, recapitalization
or other fundamental change in the corporate or other structure of any Issuer,
or upon the exercise by any Grantor or Agent of any right, privilege or option
pertaining to such Pledged Collateral and Pledged Investment Property, and in
connection therewith, the right to deposit and deliver any and all of the
Pledged Collateral and Pledged Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as Agent may determine), all without Liability except to account
for property actually received by it, but Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

(c) Each Grantor hereby expressly and irrevocably authorizes and instructs,
without any further instructions from such Grantor, each Issuer of the Pledged
Collateral and Pledged Investment Property pledged by such Grantor hereunder to,
after the occurrence and during the continuance of an Event of Default,
(i) comply with any instruction received by it from Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, and each Grantor
agrees that each Issuer shall be fully protected in so complying, and (ii) pay
any dividends, distributions or other payments with respect to the Pledged
Collateral and Pledged Investment Property directly to Agent.

(d) In order to permit Agent to exercise the voting and other consensual rights
that it may be entitled to exercise pursuant hereto and to receive all dividends
and other distributions that it may be entitled to receive hereunder, (i) after
the occurrence and during the continuance of an Event of Default, each Grantor
shall promptly execute and deliver (or cause to be executed and delivered) to
Agent all such proxies, dividend payment orders and other instruments as Agent
may from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Grantor hereby grants to Agent an irrevocable proxy to
vote all or any part of the Pledged Collateral and the Pledged Investment
Property and to exercise all other rights, powers, privileges and remedies to
which a holder of the Pledged Collateral or the Pledged Investment Property, as
applicable, would be entitled (including giving or withholding written consents
of shareholders, partners or members, as the case may be, calling special
meetings of shareholders, partners or members, as the case may be, and voting at
such meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral or
Pledged Investment Property on the record books of the Issuer thereof) by any
other Person (including the Issuer of such Pledged Collateral or Pledged
Investment Property, as applicable, or any officer or agent thereof) during the
continuance of an Event of Default and which proxy shall only terminate upon the
Secured Obligations being Paid in Full.

 

21



--------------------------------------------------------------------------------

6.4 Proceeds to be Turned Over to Agent. In addition to the rights of Agent
specified in Section 6.1 hereof with respect to payments of Receivables, if an
Event of Default shall occur and be continuing, all Proceeds received by any
Grantor consisting of cash, checks and other cash equivalent items shall be held
by such Grantor in trust for Agent (for the benefit of the Secured Parties),
segregated from other funds of such Grantor, and shall, upon written request of
Agent, forthwith upon receipt by such Grantor, be turned over to Agent in the
exact form received by such Grantor (duly indorsed by such Grantor to Agent, if
required). All Proceeds received by Agent hereunder shall be held by Agent in a
collateral account maintained under its sole dominion and control. All Proceeds,
while held by Agent (for the benefit of the Secured Parties) in any collateral
account (or by such Grantor in trust for Agent (for the benefit of the Secured
Parties)) established pursuant hereto, shall continue to be held as collateral
security for the Secured Obligations and shall not constitute payment thereof
until applied as provided in Section 6.5 hereof.

6.5 Application of Proceeds. Agent may apply all or any part of Proceeds from
the sale of, or other realization upon, all or any part of the Collateral (after
deducting all attorneys’ and other fees and costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
Collateral or in any way relating to the Collateral or the rights of Agent and
any other Secured Party hereunder) in payment of the Secured Obligations in such
order as Agent shall determine in its discretion, and may pay any other amount
required by any Applicable Law. Any part of such funds which Agent elects not so
to apply or pay and deem not required as collateral security for the Secured
Obligations shall be paid over from time to time by Agent to the applicable
Grantor or to whomsoever may be lawfully entitled to receive the same. Any
balance of such Proceeds remaining after the Secured Obligations shall have been
Paid in Full shall be paid over to the applicable Grantor or to whomsoever may
be lawfully entitled to receive the same.

6.6 UCC and Other Remedies. If an Event of Default shall occur and be
continuing, Agent may exercise, in addition to all other rights and remedies
granted to Agent or any of the other Secured Parties in this Agreement, the
other Loan Documents and in any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the UCC or any other Applicable Law. Without limiting the
generality of the foregoing, Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses (other than the defense that the
Secured Obligations have been Paid in Full), advertisements and notices are
hereby waived), may in such circumstances (individually or through its
Affiliates or their respective agents, representatives, consultants, advisors or
attorneys) (i) enter upon the premises where any Collateral is located, without
any obligation to pay rent, through self-help, without judicial process, without
first (A) obtaining a final judgment or (B) giving any Grantor or any other
Person notice or opportunity for a hearing on Agent’s claim or action,
(ii) forthwith collect, receive, appropriate and realize upon the Collateral, or
any part thereof, and/or (iii) forthwith sell, convey, transfer, lease, assign,
give options to purchase, or otherwise dispose of and deliver the Collateral or
any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of Agent or elsewhere upon such terms and conditions as Agent may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery with assumption of any credit risk. Agent shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at Agent’s request, to assemble the Collateral and make it available to
Agent at places which Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere in connection with the exercise of Agent’s remedies
hereunder. Agent shall apply the net proceeds of any action taken by it pursuant
to this Section 6.6, after deducting all costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of

 

22



--------------------------------------------------------------------------------

the Collateral or in any way relating to the Collateral or the rights of Agent
hereunder, to the payment in whole or in part of the Secured Obligations, in
such order as Agent may elect in its discretion, and, only after such
application and after the payment by Agent of any other amount required by any
provision of Applicable Law, need Agent account for the surplus, if any, to any
Grantor. Each Grantor waives all claims, damages and demands such Grantor may
acquire against Agent or any other Secured Party arising out of the exercise by
Agent or any other Secured Party of any rights hereunder. If any notice of a
proposed sale, transfer or other disposition of Collateral shall be required by
law, such notice shall be deemed reasonable and proper if given at least ten
(10) calendar days before such sale, transfer or other disposition.

6.7 Private Sale.

(a) Each Grantor recognizes that Agent may be unable to effect a public sale of
any or all the Pledged Collateral and Pledged Investment Property, by reason of
certain prohibitions contained in the Securities Act and applicable state or
foreign securities laws or otherwise, or may otherwise determine that a public
sale is impracticable, not desirable or not commercially reasonable, and,
accordingly, and may resort to one or more private sales thereof to a restricted
group of purchasers that will be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof. Each Grantor acknowledges and agrees that
any such private sale may result in prices and other terms less favorable than
if such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. Agent shall be under no obligation to delay a sale of any of
the Pledged Collateral or Pledged Investment Property for the period of time
necessary to permit the Issuer thereof to register such securities or other
interests for public sale under the Securities Act, or under applicable state or
foreign securities laws, even if such Issuer would agree to do so.

(b) Each Grantor agrees to do or cause to be done all such other acts as may be
necessary to make such sale or sales of all or any portion of the Pledged
Collateral and Pledged Investment Property pursuant to this Section 6.7 and
Section 6.11 hereof valid and binding and in compliance with Applicable Law.
Each Grantor further agrees that a breach of any of the covenants contained
herein will cause irreparable injury to Agent and the other Secured Parties,
that Agent and the other Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant and
agreement contained herein shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants and agreements.
Until all of the Secured Obligations are Paid in Full (and subject to any
reinstatement pursuant to Section 8.18), each Grantor postpones until such date
any and all rights of contribution or subrogation upon the sale or Disposition
of all or any portion of the Pledged Collateral and Pledged Investment Property
by Agent.

6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other Disposition of any Collateral are insufficient to
cause the Secured Obligations to be Paid in Full, including the payment in full
in cash of the fees and disbursements of any attorneys employed by Agent or any
other Secured Party to collect such deficiency.

6.9 Licenses. For the purpose of enabling Agent (for the benefit of the Secured
Parties) to exercise rights and remedies under this Agreement (including in
order to take possession of, collect, receive, assemble, process, appropriate,
remove, realize upon, sell, assign, convey, transfer or grant options to
purchase any Collateral) (in each case, for the avoidance of doubt, pursuant to
the terms and subject to the limitations in this Agreement), each Grantor hereby
grants to Agent, for the benefit of the Secured Parties, in addition to the
other grants, rights and remedies available to Agent and the Secured Parties
under the Loan Documents, an irrevocable, nonexclusive license (exercisable
without payment of

 

23



--------------------------------------------------------------------------------

royalty or other compensation to such Grantor, but only exercisable after the
occurrence and during the continuance of an Event of Default) including in such
license the right to use, practice, license or sublicense any Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof, subject to, in the case
of trademarks, to sufficient rights to quality control and inspection in favor
of such Grantor to avoid the risk of invalidation of such trademarks.

6.10 [Reserved].

6.11 [Reserved].

6.12 Management of the Collateral. Each Grantor further agrees, that, upon the
occurrence and during the continuance of any Event of Default and to the fullest
extent not prohibited by Applicable Law, (i) Agent has the right to require that
each Grantor store and keep any Collateral pending further action by Agent and,
while any such Collateral is so stored or kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain such Collateral in good condition, (ii) until Agent is able to
sell, assign, convey or transfer any Collateral, Agent shall have the right to
hold or use such Collateral to the extent that it deems appropriate for the
purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by Agent and (iii) Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of Agent’s remedies (for the benefit of the Secured Parties), with
respect to such appointment without prior notice or hearing as to such
appointment. Agent shall not have any obligation to any Grantor to maintain or
preserve the rights of any Grantor as against third parties with respect to any
Collateral while such Collateral is in the possession of Agent.

6.13 Direct Obligation. Neither Agent nor any other Secured Party shall be
required to make any demand upon, or pursue or exhaust any right or remedy
against, any Grantor, any other Loan Party or any other Person with respect to
the payment of the Secured Obligations or to pursue or exhaust any right or
remedy with respect to any Collateral therefor or any direct or indirect
guaranty thereof. All of the rights and remedies of Agent and any other Secured
Party under any Loan Document shall be cumulative, may be exercised individually
or concurrently and not exclusive of any other rights or remedies provided by
any Applicable Law. Each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
Agent or any other Secured Party, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses it may have as a
surety, now or hereafter existing, arising out of the exercise by them of any
rights hereunder.

6.14 Commercially Reasonable. To the extent that any Applicable Law impose
duties on Agent to exercise remedies in a commercially reasonable manner, each
Grantor acknowledges and agrees that it is not commercially unreasonable for
Agent to do any of the following:

(a) fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by Agent to prepare any Collateral for Disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for Disposition;

(b) fail to obtain permits, or other consents, for access to any Collateral to
sell or for the collection or sale of any Collateral, or, if not required by
other Applicable Law, fail to obtain permits, Authorizations or other consents
for the collection or Disposition of any Collateral;

 

24



--------------------------------------------------------------------------------

(c) fail to exercise remedies against account debtors or other Persons obligated
on any Collateral or to remove Liens on any Collateral or to remove any adverse
claims against any Collateral;

(d) advertise Dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

(e) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the Disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by Agent, obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or Disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to Dispose of any
Collateral;

(f) Dispose of assets in wholesale rather than retail markets;

(g) disclaim Disposition warranties, such as title, possession or quiet
enjoyment; or

(h) purchase insurance or credit enhancements to insure Agent against risks of
loss, collection or Disposition of any Collateral or to provide to Agent a
guaranteed return from the collection or Disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.14 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by any Secured Party shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.14. Without
limitation upon the foregoing, nothing contained in this Section 6.14 shall be
construed to grant any rights to any Grantor or to impose any duties on Agent or
any other Secured Party that would not have been granted or imposed by this
Agreement or by Applicable Law in the absence of this Section 6.14.

SECTION 7 AGENT.

7.1 Agent’s Appointment as Attorney-in-Fact.

(a) Each Grantor hereby irrevocably constitutes and appoints Agent and any
Affiliates, directors, partners, officers, employees, agents, counsel and
advisors thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority in the place and stead of such
Grantor and in the name of such Grantor or in its own name, for the purpose of
carrying out the terms of the Loan Documents, to, upon the occurrence and during
the continuance of an Event of Default, take any appropriate action and to
execute any document, agreement or instrument that may be necessary or desirable
to accomplish the purposes of the Loan Documents, and, without limiting the
generality of the foregoing, each Grantor hereby gives Agent and its Affiliates,
directors, partners, officers, employees, agents, counsel and advisors the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any of the following when an Event of Default has occurred and is
continuing:

 

25



--------------------------------------------------------------------------------

(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
that is Collateral or with respect to any other Collateral and file any claim or
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by Agent for the purpose of collecting any such moneys due
under any account or general intangible that is Collateral or with respect to
any other Collateral whenever payable;

(ii) in the case of any Intellectual Property owned by and, in the case of
copyrights, exclusively licensed to such Grantor, execute, deliver and have
recorded any document, agreement or instrument that Agent may request in
accordance with this Agreement to evidence, effect, publicize or record Agent’s
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Credit Agreement (including all or any part of the premiums therefor and
the costs thereof);

(iv) execute and deliver, in connection with any sale provided for in
Section 6.7 or Section 6.11 hereof, any document, agreement or instrument to
effect or otherwise necessary or appropriate in relation to evidence the sale of
any Collateral; or

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to Agent or as
Agent shall direct, (B) ask or demand for, and collect and receive payment of
and receipt for, any moneys, claims and other amounts due or to become due at
any time in respect of or arising out of any Collateral, (C) sign and indorse
any invoice, freight or express bill, bill of lading, storage or warehouse
receipt, draft against debtors, assignment, verification, notice and other
document in connection with any Collateral, (D) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right in respect of any
Collateral, (E) defend any actions, suits, proceedings, audits, claims, demands,
orders or disputes brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such actions, suits, proceedings, audits,
claims, demands, orders or disputes that are related to Collateral and, in
connection therewith, give such discharges or releases as Agent may deem
appropriate, (G) assign any Intellectual Property owned by any Grantor or any
Intellectual Property licenses of any Grantor where such Grantor is the licensor
thereunder throughout the world on such terms and conditions and in such manner
as Agent shall in its sole discretion determine, including the execution and
filing of any document, agreement or instrument necessary to effectuate or
record such assignment and (H) generally, sell, assign, convey, transfer or
grant a Lien on, make any contractual obligation with respect to and otherwise
deal with, any Collateral as fully and completely as though Agent were the
absolute owner thereof for all purposes and do, at Agent’s option, at any time
or from time to time, all acts and things that Agent deems necessary to protect,
preserve or realize upon any Collateral and the Secured Parties’ security
interests therein and to effect the intent of the Loan Documents, all as fully
and effectively as such Grantor might do; or

(vi) If any Grantor fails to perform or comply with any contractual obligation
contained herein, then during the existence of an Event of Default, Agent, at
its option, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such contractual obligation.

(b) The costs and expenses (including attorneys’ fees) of Agent incurred in
connection with actions undertaken as provided in this Section 7.1, together
with, during the existence of an Event of Default as set forth in Section 2.8 of
the Credit Agreement, interest thereon at a rate set forth in Section 2.8 of the
Credit Agreement, from the date of payment by Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to Agent on written
demand by Agent to Borrower.

 

26



--------------------------------------------------------------------------------

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of, and in accordance with, this Section 7.1. All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until this Agreement is terminated and the
security interests created hereby are released by Agent in writing.

7.2 Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of Agent under this Agreement with respect to any action taken
by Agent or the exercise or non-exercise by Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between Agent
and any Grantor, Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation or entitlement to make any
inquiry respecting such authority.

7.3 Duty; Obligations and Liabilities.

(a) Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession shall be to deal with it in the
same manner as Agent deals with similar property for its own account. The powers
conferred on Agent hereunder are solely to protect Agent’s interest in the
Collateral and shall not impose any duty upon Agent to exercise any such powers.
Agent shall be accountable only for amounts that it receives as a result of the
exercise of such powers, and neither it nor any of its Affiliates, directors,
partners, officers, employees, agents, counsel or advisors shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct, in each case, as determined by a court
of competent jurisdiction in a final non-appealable order. In addition, Agent
shall not be liable or responsible for any loss or damage to any Collateral, or
for any diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee.

(b) No Secured Party and no Affiliates, directors, partners, officers,
employees, agents, counsel or advisors thereof shall be liable for failure to
demand, collect or realize upon any Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise Dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to any Collateral. The powers conferred on Agent
hereunder shall not impose any duty upon any other Secured Party to exercise any
such powers. The other Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable order.

SECTION 8 MISCELLANEOUS.

8.1 Amendments in Writing. The provisions of this Agreement may be waived,
modified, supplemented or amended only by an instrument in writing signed by the
authorized officer of each party hereto; provided, however, that annexes and
schedules, as applicable, to this Agreement may be supplemented or modified (but
no existing provisions may be modified and no Collateral may be released, except
with respect to the removal of items on the schedules in connection with a sale
or other Disposition of Collateral, a release of a Guarantor or a merger or
acquisition, in each case, as expressly permitted under the Credit Agreement) as
set forth in Section 5 hereof and Section 8.15 hereof. Notwithstanding anything
to the contrary in the first sentence of this Section 8.1, any time period for
performance under this Agreement may be extended, at any time, by Agent in its
sole discretion.

 

27



--------------------------------------------------------------------------------

8.2 Notices. All notices, requests and demands to or upon Agent or any Guarantor
or Grantor hereunder shall be addressed to such party and effected in the manner
provided for in Section 6.1 of the Credit Agreement, and each Guarantor and
Grantor hereby appoints Borrower as its agent to receive notices hereunder.

8.3 Indemnification by Grantors. Each Grantor and each Guarantor agrees to
jointly and severally indemnify, pay, and hold Agent, the other Secured Parties
and the Secured Parties’ Affiliates and their respective partners, counsel,
advisors, officers, directors, employees, agents, and attorneys harmless against
Liabilities and Losses to the extent set forth in Section 6.11 of the Credit
Agreement, the terms of which are incorporated herein by reference as though set
forth fully herein. The provisions in this Section 8.3 shall survive repayment
of all Secured Obligations (and all commitments of Lenders (including Subsequent
Disbursement Commitments), if any, to extend credit under the Loan Documents
have been fully terminated or have fully expired), any foreclosure under, or any
modification, release or discharge of, any or all of the Collateral, and
termination of this Agreement.

8.4 Enforcement Expenses.

(a) Each Grantor and each Guarantor agrees, on a joint and several basis, to pay
or reimburse on demand Agent and the other Secured Parties for all costs and
expenses (including attorneys’ fees) incurred in collecting against any
Guarantor under the guaranty contained in Section 2 or otherwise enforcing or
preserving any rights against any Grantor under this Agreement or any of the
other Loan Documents.

(b) Each Grantor and each Guarantor agrees to pay, and to save and hold Agent
and the other Secured Parties harmless from, any and all Liabilities with
respect to, or resulting from any delay in paying, any and all stamp, excise,
sales or other taxes which may be payable or determined to be payable with
respect to any of the Collateral or in connection with any of the transactions
contemplated by this Agreement.

(c) The agreements in this Section 8.4 shall survive repayment of all Secured
Obligations (and all commitments of Lenders, if any, to extend credit that would
constitute Secured Obligations (including Subsequent Disbursement Commitments)
have been fully terminated or have fully expired), any foreclosure under, or any
modification, release or discharge of, any or all of the Collateral, and
termination of this Agreement.

8.5 Nature of Remedies. All Secured Obligations of each Grantor and rights of
Agent and the other Secured Parties expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
Applicable Law. No failure to exercise and no delay in exercising, on the part
of any Secured Party, any right, remedy, power or privilege hereunder or under
any other Loan Document, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder or under
any other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

8.6 Counterparts; Effectiveness. This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which and any
photocopies, facsimile copies and other electronic methods of transmission
thereof shall be deemed an original, but all of which together shall constitute
one and the same agreement.

 

28



--------------------------------------------------------------------------------

8.7 Severability. If any provision of this Agreement or any of the other Loan
Documents shall be invalid, illegal or unenforceable in any respect under any
law, the validity, legality and enforceability of the remaining provisions
hereof or thereof shall not in any way be affected or impaired thereby. The
parties hereto shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provision.

8.8 Entire Agreement. This Agreement (together with the other Loan Documents)
contains the entire understanding of the parties hereto with respect to the
matters covered hereby and supersedes any and all other written and oral
communications, negotiations, commitments and writings with respect thereto. All
Exhibits, Schedules and Annexes referred to herein are incorporated in this
Agreement by reference and constitute a part of this Agreement. If any provision
contained in this Agreement conflicts with any provision of the Credit
Agreement, then with regard to such conflicting provisions, the Credit Agreement
shall govern and control.

8.9 Successors; Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns except that Grantors and Guarantors may not assign their rights or
obligations hereunder without the written consent of Agent and any such
purported assignment without such written consent shall be absolutely void ab
initio.

8.10 Governing Law; Venue; Jurisdiction; Service of Process; Waiver of Jury
Trial. The terms of Section 6.4 of the Credit Agreement are incorporated herein
by reference, mutatis mutandis, and the parties hereto agree to such terms.

8.11 [Reserved].

8.12 [Reserved].

8.13 Set-off. Each Grantor agrees that Agent and the other Secured Parties have
all rights of set-off and bankers’ lien provided by Applicable Law, and in
addition thereto, each Grantor agrees that at any time any Event of Default
exists, Agent and the other Secured Parties may apply to the payment of any
Secured Obligations in such order as Agent or the other Secured Parties, as
applicable, may determine in Agent’s sole discretion, whether or not then due,
any and all balances, credits, deposits, accounts or moneys of such Grantor then
or thereafter with the Secured Parties. The rights under this Section 8.13 are
in addition to any other rights and remedies (including other rights of setoff)
that any Secured Party or any of its Affiliates may have.

8.14 Acknowledgements. Each Grantor and each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) Neither Agent nor any other Secured Party have any fiduciary relationship
with or duty to any Grantor or Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors and Guarantors, on the one hand, and Agent and the other Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

 

29



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Grantors, Guarantors and the Secured Parties.

8.15 Additional Grantors/Guarantors. The Grantors shall cause each Subsidiary of
Borrower required to become a Loan Party pursuant to and in accordance with
Section 5.1(l) of the Credit Agreement, within the time periods specified in
Section 5.1(l) of the Credit Agreement, to guaranty Borrower’s, the other
Guarantors’, the other Grantors’ and the other Loan Parties’ performance of the
Secured Obligations and grant to Agent, for the benefit of the Secured Parties,
a security interest in all property of such Person (to the extent such personal
property would constitute Collateral) to secure its performance and obligations
under the Credit Agreement and the other Loan Documents (to the extent a party
thereto) and Borrower’s, each Guarantor’s, the other Grantors’ and the other
Loan Parties’ performance of the Secured Obligations by becoming a party to this
Agreement. Upon the execution and delivery by any such Subsidiary of an
instrument, agreement or document substantially in the form of Annex I hereto,
such Subsidiary shall become a Grantor and Guarantor hereunder with the same
force and effect as if such Subsidiary was originally named as a party
hereto. The execution and delivery of any such instrument, agreement or document
shall not require the consent of any other Loan Party hereunder. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party hereto.

8.16 Releases.

(a) Subject to Section 8.18, at such time as the Secured Obligations have been
Paid in Full, the Collateral shall be automatically released from the Liens
created hereby, and this Agreement and all guarantees and obligations (other
than those expressly stated to survive such termination) of Agent and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the reasonable written request and sole expense of
any Grantor following any such termination, Agent shall promptly deliver to the
Grantors any Collateral held by Agent hereunder, and execute and deliver to the
Grantors such documents (including authorization to file UCC termination
statements) as the Grantors shall reasonably request in writing to evidence such
termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
in a permanent manner by any Grantor in a transaction permitted by the Credit
Agreement (in each case, other than to any Grantor), then Agent, at the
reasonable written request and sole expense of Grantors, shall execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. At the
reasonable written request and sole expense of Borrower and the other Loan
Parties, a Grantor shall be released from its obligations hereunder in the event
that all the Stock of such Grantor shall be sold, transferred or otherwise
disposed of in a permanent manner in a transaction permitted by the Credit
Agreement (in each case, other than to any Grantor); provided that Borrower
shall have delivered to Agent, with reasonable written notice prior to the date
of the proposed release, a written request for release identifying the relevant
Grantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and estimated expenses in connection therewith,
together with a certification by Borrower and the other Loan Parties stating
that such transaction is in compliance with (and is permitted by) the Credit
Agreement and the other Loan Documents.

8.17 Obligations and Liens Absolute and Unconditional. Each Grantor and each
Guarantor understands and agrees that the obligations of each Grantor under this
Agreement shall be construed as continuing, absolute and unconditional without
regard to (a) the validity or enforceability of any Loan Document, any of the
Secured Obligations or any other collateral security therefor or guaranty

 

30



--------------------------------------------------------------------------------

or right of offset with respect thereto at any time or from time to time held by
Agent or any other Secured Party, (b) any defense, set-off or counterclaim
(other than a defense that the Secured Obligations have been Paid in Full) which
may at any time be available to or be asserted by any Grantor, Guarantor or any
other Person against Agent or any other Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of any Grantor
or Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of any Grantor or Guarantor for the Secured
Obligations, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Grantor or Guarantor, Agent and the other Secured Parties may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as they may have against any other Grantor or Guarantor or any
other Person or against any collateral security or guaranty for the Secured
Obligations or any right of offset with respect thereto, and any failure by
Agent or any other Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from any other Grantor or
Guarantor or any other Person or to realize upon any such collateral security or
guaranty or to exercise any such right of offset, or any release of any other
Grantor or Guarantor or any other Person or any such collateral security,
guaranty or right of offset, shall not relieve any Grantor or Guarantor of any
obligation or Liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of Agent or
any other Secured Party against any Grantor or Guarantor. For the purposes
hereof, “demand” shall include the commencement and continuance of any legal
proceedings.

8.18 Reinstatement. Each Grantor and Guarantor agrees that, if any payment made
by any Loan Party or other Person and applied to the Secured Obligations or the
Guarantor Obligations is at any time annulled, avoided, set aside, rescinded,
invalidated, declared to be fraudulent or preferential or otherwise required to
be refunded or repaid, or the proceeds of any Collateral are required to be
returned by any Secured Party to such Loan Party, its estate, trustee, receiver
or any other Person, including any Grantor or Guarantor, under any applicable
bankruptcy law, state or federal law, common law or equitable cause or
otherwise, then, to the extent such payment or repayment is annulled, avoided,
set aside, rescinded, invalidated, refunded, repaid or returned, any Lien or
other Collateral securing such liability shall be and remain in full force and
effect, as fully as if such payment had never been made. If, prior to any of the
foregoing, (a) any Lien or other Collateral securing such Grantor’s or
Guarantor’s liability hereunder shall have been released or terminated by virtue
of the foregoing or (b) any provision of the guaranty hereunder shall have been
terminated, cancelled or surrendered in connection with the foregoing payment,
such Lien, other Collateral, guaranty or provision shall be reinstated in full
force and effect and such prior release, termination, cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any such Grantor or Guarantor in respect of any Lien or other
Collateral securing such obligation or the amount of such payment or guaranty or
other provision.

8.19 Independent Obligations. The obligations of each Grantor and each Guarantor
hereunder are independent of and separate from the Secured Obligations and the
Guarantor Obligations. During the continuance of any Event of Default, Agent
may, at its sole election, proceed directly and at once, without notice, against
any Grantor, any Guarantor and any Collateral to collect and recover the full
amount of any Secured Obligation or Guarantor Obligation then due, without first
proceeding against any other Grantor, any Guarantor, any other Loan Party or any
other Collateral, assets or property or any guaranty and without first joining
any other Grantor, any other Guarantor or any other Loan Party in any
proceeding.

8.20 No Waiver by Course of Conduct. No Secured Party shall by any act (except
by a written instrument pursuant to Section 8.1 hereof and Section 6.6((b) of
the Credit Agreement), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of any Secured Party, any right, power or privilege hereunder or any other
Loan Document shall

 

31



--------------------------------------------------------------------------------

operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder or any other Loan Document shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder or any other Loan
Document on any one occasion shall not be construed as a bar to any right or
remedy that such Secured Party would otherwise have on any future occasion.

8.21 Remedies Cumulative. The rights and remedies provided in this Agreement and
the other Loan Documents shall be cumulative and not exclusive of any rights or
remedies provided by law or at equity.

8.22 Perfection Thresholds. Notwithstanding anything to the contrary herein, any
Dollar thresholds that apply with respect to any Collateral before delivery
actions or other actions are required to be taken by any Grantor under this
Agreement shall be inapplicable (and no such Dollar threshold shall exist)
during any period when an Event of Default has occurred and is continuing.

8.23 Interpretation. Notwithstanding anything to the contrary in this Agreement,
any reference to “most recently delivered Perfection Certificate” (or words of
similar import) shall mean a Perfection Certificate delivered to the Agent and
the Lenders in accordance with Section 5.1(i) of the Credit Agreement.

8.24 Amendment and Restatement; Continuation of Obligations and Liens; No
Novation.

(a) This Agreement does not extinguish the outstanding obligations of the
Grantors evidenced by the Existing Guaranty and Security Agreement or discharge
or release any Lien or security interest or any other security under the
Existing Loan Documents or the Loan Documents, all of which obligations, Liens,
security interests and security continue under this Agreement and the other Loan
Documents (in each case, as expanded, increased and enlarged hereby, as
applicable). Nothing herein contained shall be construed as a substitution or
novation of the original obligations or other obligations (including any
“Guarantor Obligations” or “Secured Obligations”) under the Existing Guaranty
and Security Agreement, which shall remain in full force and effect, except as
amended hereby and by the other Loan Documents, and shall continue at all times
under this Agreement, as amended hereby and thereby.

(b) All of the security interests, Liens and collateral (including the
“Collateral” (as defined therein, the “Existing Collateral”)) granted under the
Existing Guaranty and Security Agreement are hereby reaffirmed, ratified and
confirmed in all respects and all parties hereto agree that such security
interests, Liens and collateral (including the Existing Collateral) continue
under this Agreement.

(c) Each Grantor acknowledges and confirms that, as of the Agreement Date, it
has no defense, set off, claim or counterclaim arising on or prior to the
Agreement Date against any of the Secured Parties with regard to the
indebtedness, liabilities and obligations created under the Existing Guaranty
and Security Agreement and the Liens and security interests granted pursuant to
the Existing Loan Documents to secure the indebtedness, liabilities and
obligations (including the “Guarantor Obligations”, the “Secured Obligations”
and the “Obligations,” as applicable) of the Grantors to the Secured Parties
under the Existing Guaranty and Security Agreement, as amended and restated
hereby, and that the term “Obligations” as used in the Loan Documents (or any
other term used therein to describe or refer to the indebtedness, liabilities
and obligations of the Grantors to the Secured Parties) includes, without
limitation, the indebtedness, liabilities and obligations (including the
Guarantor Obligations and the Secured Obligations) of the Guarantors and the
Grantors under this Agreement, as the same further may be amended, modified,
supplemented and/or restated from time to time. The Loan Documents and all

 

32



--------------------------------------------------------------------------------

agreements, instruments and documents executed or delivered in connection with
any of the foregoing shall each be deemed to be amended to the extent necessary
to give effect to the provisions of this Section 8.24. From and after the date
hereof, all references in the Loan Documents to the “Guaranty and Security
Agreement” shall be deemed to refer to this Agreement.    From and after the
date hereof, all references in the Loan Documents to (i) a “Guarantor” or the
“Guarantors” shall be deemed to refer to the defined terms “Guarantor” or the
“Guarantors” (as applicable) under this Agreement, (ii) the “Guarantor
Obligations” shall be deemed to refer to the defined term “Guarantor
Obligations” under this Agreement and (iii) the “Secured Obligations” shall be
deemed to refer to the defined term “Secured Obligations” under this Agreement.
Cross-references in the Loan Documents to particular section numbers in the
Existing Guaranty and Security Agreement shall be deemed to be cross-references
to the corresponding sections, as applicable, of this Agreement.

(d) The provisions of Sections 6.26, 6.27 and 6.28 of the Credit Agreement are
incorporated herein mutatis mutandis.

[SIGNATURE PAGES FOLLOW]

 

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

GRANTORS AND GUARANTORS:   AERIE PHARMACEUTICALS, INC.,   a Delaware
corporation, as Grantor and Guarantor   By:  

/s/ Richard Rubino

  Name:  

Richard Rubino

  Title:  

Chief Financial Officer, Secretary and Treasurer

  AERIE DISTRIBUTION, INC.,   A Delaware corporation, as Grantor and Guarantor  
By:  

/s/ Alison Green Floyd

  Name:  

Alison Green Floyd

  Title:  

Vice President, Secretary and Treasurer

[Signature Page to Amended and Restated Guaranty and Security Agreement]



--------------------------------------------------------------------------------

AGENT:   DEERFIELD PRIVATE DESIGN FUND III, L.P.   By:  

Deerfield Mgmt III, L.P.,

its General Partner

  By:  

J.E. Flynn Capital LLC,

its General Partner

  By:  

/s/ David J. Clark

  Name:  

David J. Clark

  Title:  

Authorized Signatory

[Signature Page to Amended and Restated Guaranty and Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

PLEDGED EQUITY AND PLEDGED DEBT INSTRUMENTS



--------------------------------------------------------------------------------

SCHEDULE 1A

PLEDGED INVESTMENT PROPERTY

None.



--------------------------------------------------------------------------------

SCHEDULE 2

FILINGS AND PERFECTION

 

Grantor   Filing Office Aerie Pharmaceuticals, Inc.   Delaware Secretary of
State Aerie Distribution, Inc.   Delaware Secretary of State



--------------------------------------------------------------------------------

SCHEDULE 3

GRANTOR INFORMATION

 

GRANTOR

(exact legal name)

 

STATE/COUNTRY

OF

ORGANIZATION

 

FEDERAL

EMPLOYER
IDENTIFICATION
NUMBER

  

CHIEF EXECUTIVE
OFFICE

  

ORGANIZATIONAL
IDENTIFICATION
NUMBER

Aerie Pharmaceuticals, Inc.   Delaware, USA   20-3109565   

4301 Emperor Boulevard, Suite 400

Durham, North Carolina 27703

   3989270 Aerie Distribution, Inc.   Delaware, USA   81-4767270   

4301 Emperor Boulevard, Suite 400

Durham, North Carolina 27703

   6258106



--------------------------------------------------------------------------------

SCHEDULE 4

PLACES OF BUSINESS / LOCATION OF COLLATERAL

 

Grantor

 

Location

 

Specify Whether

Location Has

(i) Inventory

and/or

Equipment,

(ii) Books

and

Records, or

(iii) Both

  

    Interest    

  

Lessor

Aerie Pharmaceuticals, Inc.

and

Aerie Distribution, Inc.

 

4301 Emperor Boulevard,

Suite 400

Durham, North Carolina

27703

  Both    Leased    Durham Exchange Place, LLC Aerie Pharmaceuticals, Inc.  

2030 Main Street, Suite 1400

Irvine, CA 92614

  Both    Leased    Third Avenue Investments, LLC Aerie Pharmaceuticals, Inc.  

550 Hills Drive, Third Floor

Bedminster, NJ 07921

  Both    Leased    S/K Bed One Associates LLC



--------------------------------------------------------------------------------

SCHEDULE 5

INTELLECTUAL PROPERTY

 

Type of

Intellectual

Property

(patent,

trademark,

Internet

domain name,

copyright,

etc.)

  

Owner

  

Title

  

Jurisdiction

  

Registration
or Application
Number

  

Registration
or Application
Date



--------------------------------------------------------------------------------

SCHEDULE 6

ACCOUNTS



--------------------------------------------------------------------------------

SCHEDULE 7

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

ANNEX I

FORM OF JOINDER TO GUARANTY AND SECURITY AGREEMENT

This JOINDER AGREEMENT (this “Agreement”) dated as of [                ],
20[        ] is executed by the undersigned (each, a “New Grantor”) in favor of
Deerfield Private Design Fund III, L.P., as Agent, for the benefit of the
Secured Parties in connection with that certain Amended and Restated Guaranty
and Security Agreement dated as of May 2, 2019 by and among Agent and the
Guarantors and Grantors party thereto (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty and Security Agreement”).
Capitalized terms not otherwise defined herein are being used herein as defined
in the Guaranty and Security Agreement, or if not defined therein, in the Credit
Agreement (as defined therein).

Each New Grantor is required to execute this Agreement pursuant to Section 8.15
of the Guaranty and Security Agreement.

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each New Grantor
hereby agrees as follows:

1. Each New Grantor assumes all the obligations of a Grantor and a Guarantor
under the Guaranty and Security Agreement and agrees that such New Grantor is a
Grantor and a Guarantor and bound as a Grantor and a Guarantor under the terms
of the Guaranty and Security Agreement, as if it had been an original signatory
to the Guaranty and Security Agreement. In furtherance of the foregoing, such
New Grantor hereby unconditionally and irrevocably mortgages, pledges, assigns,
hypothecates and transfers to Agent, for the benefit of the Secured Parties, and
grants to Agent, for the benefit of the Secured Parties, a continuing Lien on
and security interest in all of its right, title and interest in and to all of
the Collateral owned by such New Grantor to secure the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations.

2. Schedules 1, 1A, 2, 3, 4, 5, 6 and 7 of the Guaranty and Security Agreement
are hereby amended to add the information relating to each New Grantor set out
on Schedules 1, 1A, 2, 3, 4, 5, 6 and 7 respectively, hereof. Each New Grantor
hereby makes to Agent and the other Secured Parties the representations and
warranties set forth in the Guaranty and Security Agreement applicable to such
New Grantor and the applicable Collateral and confirms that such representations
and warranties are true and correct in all material respects (without
duplication of any materiality qualifier) as of the date hereof after giving
effect to such amendment to such Schedules (and without giving effect to any
specific earlier date).

3. In furtherance of its obligations under Section 5.2 of the Guaranty and
Security Agreement, each New Grantor agrees to deliver to Agent appropriately
complete UCC financing statements naming such New Grantor as debtor and Agent as
secured party, and describing its Collateral and such other documentation as
Agent (or its successors or assigns) may require to evidence, protect and
perfect the Liens created by the Guaranty and Security Agreement, as modified
hereby. Each New Grantor acknowledges the authorizations given to Agent and the
other Secured Parties under Section 5.9 of the Guaranty and Security Agreement
and otherwise.

4. Each New Grantor’s address for notices under the Guaranty and Security
Agreement shall be the address of Borrower set forth in Section 6.1 the Credit
Agreement and each New Grantor hereby appoints Borrower as its agent to receive
notices hereunder and under the other Loan Documents.

 

ANNEX 1 - 1



--------------------------------------------------------------------------------

5. Agent acknowledges that upon the effectiveness of this Agreement, each New
Grantor shall have the rights, responsibilities, liabilities and obligations of
a Grantor and Guarantor under the Guaranty and Security Agreement.

6. This Agreement is a Loan Document. This Agreement shall be deemed to be part
of, and a modification to, the Guaranty and Security Agreement and shall be
governed by all the terms and provisions of the Guaranty and Security Agreement,
with respect to the modifications intended to be made to the Guaranty and
Security Agreement, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as valid and
binding agreements of each New Grantor enforceable against such Person. Each New
Grantor hereby waives notice of Agent’s acceptance of this Agreement. Each such
New Grantor will deliver an executed original of this Agreement to Agent. This
Agreement may be executed in several counterparts, and by each party hereto on
separate counterparts, each of which and any photocopies, facsimile copies and
other electronic methods of transmission thereof shall be deemed an original,
but all of which together shall constitute one and the same agreement.

7. The provisions of Sections 8.10, 8.11 and 8.12 of the Guaranty and Security
Agreement shall apply hereto mutatis mutandis.

[remainder of page intentionally left blank]

 

ANNEX 1 - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Grantor has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

[add signature block for each New Grantor]  

[                                     ],

a [                            ],

as a New Grantor

  By:     Name:  

                 

 

Acknowledged and agreed to as of the date first above written: AGENT: DEERFIELD
PRIVATE DESIGN FUND III, L.P. By:  

             

Name:  

             

Title:  

             

 

ANNEX 1 - 3